IN THE SUPREME COURT OF THE STATE OF NEVADA


                 I N THE MATTER OF DISCIPLINE OF                        No. 85114
                 DAVID B. SANDERS, BAR NO. 7895.

                                                                            FILE
                                                                                   • 2022
                                                                                TH A. 3R0'
                                                                         Ci.ERFUME       C     RT
                                                                                .
                                                                                PEPUTY CIERX

                                        ORDER OF SUSPENSION
                             This is an automatic review of a Southern Nevada Disciplinary
                Board hearing panel's recommendation that attorney David B. Sanders be
                suspended from the practice of law in Nevada for four years, based on
                violations of RPC 1.2 (scope of representation), RPC 1.3 (diligence), RPC 1.4
                (communication), RPC 1.5 (fees), RPC 1.16 (declining or terminating
                representation), and RPC 8.1 (disciplinary matters).
                             The State Bar has the burden of demonstrating by clear and
                convincing evidence that Sanders committed the violations charged. In re
                Discipline of Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995).
                Here, however, the facts and charges alleged in the complaint are deemed
                admitted because Sanders failed to answer the complaint and a default was
                entered.1    SCR 105(2).   The record therefore establishes that Sanders
                violated the above-referenced rules by failing to (1) communicate with three
                separate clients; (2) pursue mediation on behalf of one client, despite



                      1The State Bar served Sanders with the complaint and notice of intent
                to default by regular and certified mail at his SCR 79 address, his home
                address, and two other possible addresses the State Bar discovered for him.
                The State Bar also emailed the documents to Sanders.
SUPREME COURT
      OF
   NEVADA

                                                                            1-2- 33 I   q3
                informing the client he was doing so; (3) timely send a demand letter on
                behalf of a second client resulting in a waiver of the client's claims; (4) send
                discovery, appear at an arbitration, or file a trial de novo on behalf of a third
                client, resulting in the dismissal of the client's claim; and (5) respond to the
                State Bar's inquiries.
                            Turning to the appropriate discipline, we review the hearing
                panel's recommendation de novo.         SCR 105(3)(b).     In determining the

                appropriate discipline, we weigh four factors: "the duty violated, the
                lawyer's mental state, the potential or actual injury caused by the lawyer's
                misconduct, and the existence of aggravating or mitigating factors." In re
                Discipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008).
                             Sanders knowingly violated duties owed to his clients.          His

                conduct harmed his clients and the profession.         Specifically, two of his
                clients' claims are now precluded because he did not timely pursue them.
                The baseline sanction for the misconduct, before consideration of
                aggravating and mitigating circumstances, is suspension. See Standards
                for Imposing Lawyer Sanctions, Compendiutn of Professionctl Responsibility
                Rules and Standards, Standard 4.42 (Am. Bar Ass'n 2017) ("Suspension is
                generally appropriate when. . a lawyer knowingly fails to perform services
                for a client and causes injury or potential injury to a client."); Standard 7.2
                ("Suspension is generally appropriate when a lawyer knowingly engages in
                conduct that is a violation of a duty owed as a professional and causes injury
                or potential injury to a client, the public, or the legal system."). The panel
                found and the record supports two aggravating circumstances (inultiple




SUPREME COURT
     OF
   NEVADA

                                                       2
                    offenses and pattern of misconduct) and one mitigating circumstance
                    (absence of a prior disciplinary record).2
                                  Considering all of the factors, we agree with the panel that a
                    suspension is warranted.       However, we disagree on the length of the
                    suspension.    Considering previous discipline imposed on attorneys who
                    have committed similar misconduct and the fact that Sanders has no prior
                    discipline in his 20-year career, we conclude a one-year suspension would
                    serve the purpose of attorney discipline. In re Discipline of Reade, 133 Nev.
                    711, 716, 405 P.3d 105, 109 (2017) (explaining that the purpose of attorney
                    discipline is to protect the public, the courts, and the legal profession, not to
                    punish the attorney); see also In re Discipline of Nelson, No. 82642, 2021
                    WL 2328484 (Nev. June 7, 2021) (Order of Suspension) (suspending
                    attorney for one year where the attorney failed to serve a complaint on the
                    defendants, to advance the client's action before the statute of limitations
                    expired, and to timely withdraw); In re Discipline of Pandullo, No. 79873,
                    2020 WL 1492131 (Nev. March 23, 2020) (Order of Suspension) (suspending
                    attorney for six months and one day for knowingly failing to appear at court
                    hearings for multiple clients, failing to respond to multiple clients' requests
                    for information, and failing to respond to the State Bar's grievance
                    inquiries).      Nevertheless,   we    conclude    that   the    panel's   other
                    recommendations are appropriate.
                                  Accordingly, we suspend attorney David B. Sanders from the
                    practice of law in Nevada for one year commencing from the date of this
                    order. Sanders shall pay the costs of the disciplinary proceedings, including


                          2The  panel also found the aggravating circumstance of bad faith
                    obstruction of the disciplinary proceedings, but there is no evidence in the
                    record that Sanders obstructed the proceedings.
SUPREME COURT
         OF
      NEVADA

                                                           3
14)) 1947A   .1w,
                $2,500 under SCR 120, within 30 days from the date of this order. Further,
                before seeking reinstatement, Sanders shall (1) reimburse the Client
                Security Fund for any funds paid to his clients that were involved in this
                disciplinary matter and (2) refund any unearned fees to those same clients.
                              It is so ORDERED.3



                                                                  k
                                                              /-_,..___,   ••• •-•Ar.../M.."   \
                                                                                                   ,   J.
                Phrraguirre                               Hardesty


                            A1"-cbGN.Q
                Stiglich




                Pickering                                 Herndon




                cc:   Chair, Southern Nevada Disciplinary Board
                      David B. Sanders
                      Bar Counsel, State Bar of Nevada
                      Executive Director, State Bar of Nevada
                      Admissions Office, U.S. Supreme Court




                      3The  Honorable Abbi Silver having retired, this matter was decided
                by a six-justice court.
SUPREME COURT
        OF
     NEVADA

                                                    4
(ID 1947A